Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-28 are pending in the application. Claims 21-28 are newly added.
Election/Restrictions
Applicant’s election of Formula Ia-iii (2-((3-cyano-4,6 di(thiophen-2-yl)pyridin-2-yl)thio)-2-phenyl acetic acid in the reply filed on July 9, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15, 23, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 9, 2021.
Claims 9-28 are pending in the application. Claims 12-15, 23, and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 9-11, 16-22, and 24-25 will presently be examined to the extent they read on the elected subject matter of record. 
Priority
	This application is a divisional of U.S. Patent Application No. 15/820,644, now U.S. Patent No. 10,548,313 filed November 22, 2017, which is a continuation of U.S. 

Information Disclosure Statement
	Receipt of Information Disclosure Statements filed March 30, 2020 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-11, 16-18, 21-22, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of U.S. Patent No. 9,844,218 (‘218). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a seed treated with compound of Formula I
    PNG
    media_image1.png
    110
    234
    media_image1.png
    Greyscale
(claims 9-11, 16-18, 21-22, and 24-25, instant application; claims 1-15 and 17, U.S. Patent No. ‘218). U.S. Patent No. ‘218 differs from the instant application in that claims 1-14 and 17 of U.S. Patent No. ‘218 are directed to a method of controlling fungal pathogens, the method comprising administering to a plant, a seed or soil, a composition comprising an effective amount of a compound of Formula I. However, it would have been obvious to one of ordinary skill in the art that the method of administering to a seed, as claimed in claim 14 of U.S. Patent No. ‘218, would result in a seed treated with the compound of Formula I, as claimed in claim 15 of U.S. Patent No. ‘218. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. 9,844,218. 

Claims 9-11, 16-22, and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,548,313 (‘313). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a seed comprising a coating comprising a compound selected from the group consisting of compounds of Formula I. The elected species of 2-((3-cyano-4,6-di(thiophen-2-yl)pyridin-2-yl)thio)-2-phenyl acetic acid, 
    PNG
    media_image2.png
    169
    268
    media_image2.png
    Greyscale
, of the instant application is specifically claimed in claims 14 and 17 of U.S. Patent No. ‘313. The other compounds claimed in claims 14, 18, 19, and 20 fall within the scope of the compounds of Formula I of the instant application. Each claims the coating comprises the compound in an amount of at least about 0.005 mg/seed (claim 19, instant application; claim 15, U.S. Patent No. ‘313). Each claims the coating comprises the compound in an amount of from about 0.005 to about 1 mg/seed (claim 20, instant application; claim 16, U.S. Patent No. ‘313). For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. 10,548,313. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699